UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                         6/24/2021


In re:
                                                                           03-MD-1570 (GBD) (SN)
         TERRORIST ATTACKS ON
         SEPTEMBER 11, 2001                                                      ORDER

-----------------------------------------------------------------X
SARAH NETBURN, United States Magistrate Judge:

This document relates to:

         Anaya et al v. Islamic Republic of Iran, 18-cv-12341 (GBD)(SN)

         The Plaintiffs move for leave to amend their complaint. ECF No. 6876.1 This motion is

GRANTED under Federal Rule of Civil Procedure 15(a)(2).

         This Court has consistently granted leave to amend complaints in order to address minor

typographical issues or factual corrections. See, e.g., ECF No. 4473, 4474, 4475. It does so again

here. Accordingly, the corrections below are deemed made to the Plaintiffs’ First Amended Short

Form Complaint.

           As to Plaintiff Name Corrections:

       Case Number Plaintiff’s Name as Pled                          Plaintiff’s Name as Amended
    1. 18-cv-12341       Bryan Kauth                                       Brian Gerard Kauth

           As to the Plaintiffs Whose Relationship to 9/11 Decedent is Incorrectly described:

                                                                Plaintiff’s     Plaintiff’s Relationship
         Case Number            Plaintiff’s Name           Relationship to 9/11   to 9/11 Decedent as
                                                            Decedent as Pled           Amended
                                                             Father of Michael      Brother of Michael
    1.    18-cv-12341              John M. Duffy
                                                                Joseph Duffy           Joseph Duffy




1
 Unless otherwise noted, ECF citations are to the MDL docket: 03-md-1570 (GBD)(SN) (S.D.N.Y. Dec. 10,
2003).
                                                           1
        The Plaintiffs have properly served defendant Islamic Republic of Iran under the Foreign

Sovereign Immunities Act. See Anaya et al v. Islamic Republic of Iran, 18-cv-12341 (GBD)(SN)

(S.D.N.Y. Dec. 29, 2018), ECF No. 47 at ¶¶ 9-10. They also obtained a Certificate of Default. Anaya

et al v. Islamic Republic of Iran, ECF No. 52. Therefore, since the alterations requested are

insubstantial, ECF No. 6876 at 3, Plaintiffs are not required to serve the amended pleadings. See

Shoham v. Islamic Republic of Iran, 922 F. Supp. 2d 44, 47 (D.D.C. 2013) (“Where a plaintiff serves

a complaint on a foreign state defendant under the FSIA, the foreign state defaults, and then the

plaintiff files an amended complaint, service of the new complaint is only necessary if the changes

are ‘substantial.’”) (citations omitted).

        The Clerk of Court is respectfully directed to GRANT the motions at ECF No. 6875 (03-md-

01570) and ECF No. 56 (18-cv-12341). The Clerk of Court is also respectfully requested to update

the case caption for Anaya et al v. Islamic Republic of Iran, 18-cv-12341, and In Re Terrorist Attacks

on September 11, 2001, 03-md-1570, to reflect that “Bryan Kauth” is “Brian Gerard Kauth.”

SO ORDERED.




Dated: June 24, 2021
       New York, New York




                                                   2
